
	
		II
		112th CONGRESS
		1st Session
		S. 1630
		IN THE SENATE OF THE UNITED STATES
		
			September 23, 2011
			Ms. Landrieu (for
			 herself and Mr. Cochran) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To amend the Robert T. Stafford Disaster Relief and
		  Emergency Assistance Act to allow for a more effective recovery from disasters,
		  and for other purposes. 
	
	
		1.Short
			 titleThis Act may be cited as
			 the Disaster Recovery Act of
			 2011.
		2.Table of
			 contentsThe table of contents
			 for this Act is as follows:
			
				Sec. 1. Short
				title.
				Sec. 2. Table of contents.
				Sec. 3. Definitions.
				TITLE I—Major disaster and emergency assistance
				administration
				Sec. 101. Definition of major disaster.
				Sec. 102. Other definitions.
				Sec. 103. Waiver of administrative conditions.
				Sec. 104. Use and coordination of relief
				organizations.
				Sec. 105. Self-insurance.
				Sec. 106. Authorities and responsibilities.
				Sec. 107. Recovery efforts.
				Sec. 108. Coordination of response and recovery.
				Sec. 109. Declaration of a catastrophic disaster.
				Sec. 110. Improving distribution of Federal disaster
				assistance.
				Sec. 111. Pre-incident planning.
				TITLE II—Major disaster assistance programs
				Sec. 201. Essential assistance.
				Sec. 202. Volunteers.
				Sec. 203. Hazard mitigation.
				Sec. 204. Repair, restoration, and replacement of damaged
				facilities.
				Sec. 205. Debris removal.
				Sec. 206. Federal assistance to individuals and
				households.
				Sec. 207. Crisis counseling and assistance training
				program.
				Sec. 208. Community disaster loans.
				Sec. 209. Emergency public transportation.
				Sec. 210. Simplified procedures.
				Sec. 211. Appeals of assistance decisions.
				Sec. 212. Case management services.
				Sec. 213. Essential service providers.
				Sec. 214. Additional disaster assistance, procedures, and
				reporting.
				Sec. 215. After action reviews.
				Sec. 216. Grant guidance.
				Sec. 217. Timeliness of reviews.
				Sec. 218. Review of regulations and policies.
				Sec. 219. Public works repair teams.
				Sec. 220. Review of Federal programs and
				authorities.
				TITLE III—Other provisions
				Sec. 301. Contributions for personnel and administrative
				expenses.
				Sec. 302. Evacuation plans and exercises.
				Sec. 303. Personnel management.
				Sec. 304. Authorization of appropriations.
			
		3.DefinitionsIn this Act—
			(1)the term
			 Administrator means the Administrator of the Federal Emergency
			 Management Agency;
			(2)the term
			 catastrophic disaster means a catastrophic disaster declared by
			 the President under section 327 of the Robert T. Stafford Disaster Relief and
			 Emergency Assistance Act, as added by this Act;
			(3)the term catastrophic incident
			 has the meaning given that term in section 501 of the Homeland Security Act of
			 2002 (6 U.S.C. 311); and
			(4)the term
			 major disaster means a major disaster declared by the President
			 under section 401 of the Robert T. Stafford Disaster Relief and Emergency
			 Assistance Act (42 U.S.C. 5170).
			IMajor disaster
			 and emergency assistance administration
			101.Definition of
			 major disasterSection 102 of
			 the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C.
			 5122) is amended by striking paragraph (2) and inserting the following:
				
					(2)Major
				disasterThe term major disaster means any natural
				disaster (including a pandemic), act of terrorism, or other man-made disaster,
				in any part of the United States, which in the determination of the President
				causes damage of sufficient severity and magnitude to warrant major disaster
				assistance under this Act to supplement the efforts and available resources of
				States, local governments, and disaster relief organizations in alleviating the
				damage, loss, hardship, or suffering caused
				thereby.
					.
			102.Other
			 definitions
				(a)Stafford
			 ActSection 102 of the Robert
			 T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5122) is
			 amended—
					(1)in paragraph
			 (10)(A), by inserting child care, after
			 educational,; and
					(2)by adding at the
			 end the following:
						
							(11)RecoveryThe
				term recovery has the meaning given that term in section 501 of
				the Homeland Security Act of 2002 (6 U.S.C. 311).
							(12)National
				Disaster Recovery FrameworkThe term National Disaster
				Recovery Framework means the National Disaster Recovery Framework
				developed under section 655 of the Post-Katrina Emergency Management Reform Act
				of 2006.
							(13)Catastrophic
				incidentThe term catastrophic incident has the
				meaning given that term in section 501 of the Homeland Security Act of 2002 (6
				U.S.C. 311).
							(14)Catastrophic
				disasterThe term catastrophic disaster means a
				catastrophic disaster declared by the President under section
				327.
							.
					(b)Homeland
			 Security Act of 2002Section 501 of the Homeland Security Act of
			 2002 (6 U.S.C. 311) is amended—
					(1)by redesignating
			 paragraphs (9) through (14) as paragraphs (11) through (16),
			 respectively;
					(2)by redesignating
			 paragraphs (7) and (8) as paragraphs (8) and (9), respectively;
					(3)by inserting
			 after paragraph (6) the following:
						
							(7)the term National Disaster Recovery
				Framework has the meaning given that term in section 102 of the Robert
				T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C.
				5122);
							;
				
					(4)in paragraph (9),
			 as so redesignated, by striking section 502(a)(6) and inserting
			 section 504(a)(6); and
					(5)by inserting
			 after paragraph (9), as so redesignated, the following:
						
							(10)the term
				recovery means the short and long term process of restoring,
				reshaping, and enhancing the resiliency of the physical, social, cultural,
				economic, and natural environments and services, government institutions, and
				the well-being of affected
				individuals;
							.
					103.Waiver of
			 administrative conditionsSection 301 of the Robert T. Stafford
			 Disaster Relief and Emergency Assistance Act (42 U.S.C. 5141) is
			 amended—
				(1)by inserting (a) In
			 general.— before Any Federal agency;
			 and
				(2)by adding at the end the following:
					
						(b)Technical
				assistanceThe President
				shall provide technical assistance to State and local authorities to identify
				administrative conditions that may prevent the giving of assistance under a
				program described in subsection
				(a).
						.
				104.Use and
			 coordination of relief organizationsSection 309(b) of the Robert T. Stafford
			 Disaster Relief and Emergency Assistance Act (42 U.S.C. 5152(b)) is
			 amended—
				(1)by striking
			 disaster relief and insert preparedness, disaster relief,
			 and recovery;
				(2)by striking
			 coordinated by the Federal coordinating officer and inserting
			 used or coordinated by the President before or; and
				(3)by striking
			 providing relief and inserting performing preparedness,
			 disaster relief, or recovery activities.
				105.Self-insuranceSection 311(c) of the Robert T. Stafford
			 Disaster Relief and Emergency Assistance Act (42 U.S.C. 5154(c)) is
			 amended—
				(1)in the subsection heading, by inserting
			 or local
			 government after State; and
				(2)by inserting or local
			 government after State each place it appears.
				106.Authorities
			 and responsibilitiesSection
			 504(a) of the Homeland Security Act of 2002 (6 U.S.C. 314(a)) is
			 amended—
				(1)in paragraph
			 (3)(B), by striking Support Team and all that follows through
			 when operating and inserting Support Team and (when
			 operating; and
				(2)in paragraph (4),
			 by inserting efficient, expeditious, and effective after
			 aiding the.
				107.Recovery
			 effortsSection 402 of the
			 Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C.
			 5170a) is amended—
				(1)in paragraph
			 (3)—
					(A)in subparagraph
			 (D), by inserting and after measures;;
					(B)in subparagraph
			 (E), by striking and at the end; and
					(C)by striking
			 subparagraph (F);
					(2)in paragraph (4),
			 by striking and at the end;
				(3)in paragraph
			 (5)(B), by striking the period at the end and inserting ; and;
			 and
				(4)by adding at the
			 end the following:
					
						(6)assist State and
				local governments to recover from a major disaster and coordinate Federal
				assistance for recovery from the major disaster by—
							(A)identifying and
				coordinating Federal resources, programs, and agencies to support the
				implementation of recovery and mitigation efforts of State and local
				governments;
							(B)providing
				technical and other advice to State and local governments to manage, control,
				and mitigate hazards and risk in a manner that reduces injuries, loss of life,
				damage to the environment, and damage and destruction of property, including
				damage to facilities;
							(C)in the case of a
				catastrophic disaster, establishing a Commission under section 327; and
							(D)providing
				financial and technical assistance and advice to State and local governments
				affected by a major disaster to—
								(i)assess the
				social, economic, and environmental impact of the major disaster;
								(ii)support
				coordinated and comprehensive planning that takes into account post-disaster
				assessments, hazard and risk modeling, and economic recovery; and
								(iii)support and
				facilitate implementation of recovery plans and
				actions.
								.
				108.Coordination
			 of response and recoveryChapter 1 of subtitle C of title VI of the
			 Post-Katrina Emergency Management Reform Act of 2006 (6 U.S.C. 741 et seq.) is
			 amended by adding at the end the following:
				
					655.Coordination
				of response and recovery
						(a)In
				generalThe Administrator shall ensure the preparedness of
				Federal agencies to respond to and support recovery from a natural disaster,
				act of terrorism, or other man-made disaster by—
							(1)ensuring the
				development and implementation of the National Response Framework and the
				National Disaster Recovery Framework;
							(2)ensuring Federal
				agencies with responsibilities under the National Response Framework and the
				National Disaster Recovery Framework are prepared to fulfill those
				responsibilities, including having appropriate staffing and training;
							(3)coordinating the
				preparedness of Federal agencies with responsibilities under the National
				Disaster Response Framework and the National Disaster Recovery Framework;
				and
							(4)resolving
				disagreements relating to response to and recovery from major disasters between
				Federal agencies with responsibilities under the National Disaster Response
				Framework and the National Disaster Recovery Framework, including disagreements
				relating to a particular major disaster and disagreements that arise before a
				major disaster is declared, except that after a catastrophic disaster (as
				defined in section 102 of the Robert T. Stafford Disaster Relief and Emergency
				Assistance Act) the chairperson of the Commission established under section 328
				of the Robert T. Stafford Disaster Relief and Emergency Assistance Act relating
				to that catastrophic disaster shall have exclusive authority to exercise the
				authority under this paragraph for the catastrophic disaster.
							(b)Disaster
				response and recovery officialsThe head of each Federal agency
				with major responsibilities under the National Response Framework or the
				National Disaster Recovery Framework, as determined by the Administrator, shall
				designate a senior official to—
							(1)ensure the
				Federal agency is prepared to execute those response and recovery
				responsibilities; and
							(2)coordinate
				response and recovery efforts and activities with the
				Administrator.
							.
			109.Declaration of
			 a catastrophic disasterTitle
			 III of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42
			 U.S.C. 5141 et seq.) is amended by adding at the end the following:
				
					327.Declaration of
				a catastrophic disaster
						(a)In
				generalThe President may only declare a catastrophic disaster
				if—
							(1)a catastrophic
				incident has occurred;
							(2)the President has
				declared a major disaster relating to the catastrophic incident in a
				State;
							(3)the State has
				requested that the President declare a catastrophic disaster;
							(4)an independent
				panel of experts has issued a recommendation to the President concerning
				whether or not a catastrophic disaster should be declared; and
							(5)the total
				estimated amount of Federal assistance to support response, recovery, and
				mitigation costs related to the catastrophic incident exceeds $1,000,000,000,
				as determined by the Administrator of the Federal Emergency Management Agency
				in coordination with the State.
							(b)Panel
							(1)In
				generalThe President may establish an independent panel of
				experts (in this subsection referred to as the panel) which the
				President may convene upon receiving a reasonable request that the President
				declare a catastrophic disaster.
							(2)MembershipThe
				panel may be comprised of experts in emergency management, social and physical
				sciences, economics, engineering, demography, public health, and other
				appropriate fields.
							(3)ConsiderationsIn
				evaluating a request that the President declare a catastrophic disaster, the
				panel shall consider—
								(A)the number of
				homes damaged or destroyed;
								(B)the number of
				public facilities damaged or destroyed;
								(C)the number of
				businesses damaged or destroyed;
								(D)the ability of
				survivors to access social services, health care, and education;
								(E)the economic
				impact to affected communities and region as a whole, including State and local
				government tax revenues;
								(F)the number of
				displaced survivors and their location;
								(G)the quantity of
				available and affordable housing;
								(H)the damage to the
				transportation, utilities, and communications infrastructure; and
								(I)any other factor
				relating to the impact of the catastrophic incident.
								(4)InformationThe
				panel—
								(A)shall consider
				information provided by the State requesting that the President declare a
				catastrophic disaster and by the Administrator of the Federal Emergency
				Management Agency; and
								(B)may solicit or
				accept additional information, in order to make an informed recommendation to
				the President.
								(5)RecommendationThe
				panel shall make a recommendation regarding whether the President should
				declare a catastrophic disaster as soon as is practicable after the panel
				considers relevant data and information regarding the scale and impact of the
				catastrophic incident.
							(6)Administration
								(A)FACAThe
				Federal Advisory Committee Act (5 U.S.C. App) shall apply to the panel, except
				that sections 10(a)(2) and 14 of that Act shall not apply.
								(B)StatusMembers
				of the panel shall be considered special Government employees (as defined in
				section 202(a) of title 18, United States Code).
								(C)Compensation
				and travel expenses
									(i)In
				generalMembers of the panel shall serve without
				compensation.
									(ii)Travel
				expensesMembers of the panel shall be allowed travel expenses,
				including per diem in lieu of subsistence, at rates authorized for employees of
				agencies under subchapter I of chapter 57 of title 5, United States Code, while
				away from their homes or regular places of business in the performance of
				service for the panel.
									(7)RegulationsNot
				later than 18 months after the date of enactment of the
				Disaster Recovery Act of 2011,
				the President shall prescribe regulations relating to the composition and
				operating procedures of the panel.
							(8)ReportNot
				later than 10 days after the date on which the President declares a
				catastrophic disaster in the absence of a recommendation to do so from the
				panel, the President shall submit to the Committee on Homeland Security and
				Governmental Affairs of the Senate and the Committee on Transportation and
				Infrastructure of the House of Representatives a report explaining the
				decision.
							328.Federal
				leadership following a catastrophic disaster
						(a)DefinitionsIn
				this section—
							(1)the term
				Chairperson means the Chairperson of a Commission selected under
				subsection (c); and
							(2)the term
				Commission means a Commission established under subsection
				(b).
							(b)EstablishmentImmediately
				following the declaration of a catastrophic disaster, the President shall
				establish a Commission to facilitate and support State and local governments in
				achieving an efficient, effective, and expeditious recovery from the
				catastrophic disaster.
						(c)ChairpersonThe
				President shall select an official to serve as the Chairperson of each
				Commission to ensure the responsibilities of the Commission are fulfilled. The
				Chairperson shall have the authority to direct any Federal agency, in
				accordance with Congressional reprogramming requirements, to use the
				authorities and resources granted to the Federal agency under Federal law in
				support of the efficient, expeditious, and effective recovery from a
				catastrophic disaster.
						(d)MembersEach
				Commission shall include as a member the Administrator of the Federal Emergency
				Management Agency, the head of each Federal agency with major responsibilities
				under the National Disaster Recovery Framework, and the head of any other
				Federal agency that the President determines necessary.
						(e)StaffingThe
				Administrator of the Federal Emergency Management Agency and the head of each
				Federal agency with responsibilities under the National Disaster Recovery
				Framework shall each detail to each Commission a sufficient number of senior
				officials with decision making authority and other employees who shall serve
				full time on the Commission to ensure efficient administration of the
				assistance provided by the Federal Government.
						(f)Responsibilities
				of a commissionA Commission shall—
							(1)develop a
				strategic approach to the recovery from the catastrophic disaster and
				coordinate the activities of Federal agencies with responsibilities under the
				National Disaster Recovery Framework and other Federal agencies that the
				President determines shall assist in the recovery;
							(2)lead the
				development and monitor the implementation of a strategic plan under subsection
				(g);
							(3)resolve
				disagreements relating to recovery from the catastrophic disaster between or
				among Federal agencies with responsibilities under the National Disaster
				Recovery Framework and any other Federal agency assisting in the recovery and
				assign responsibility in specific instances;
							(4)compile data on
				the amount of Federal assistance that State and local governments receive
				relating to the catastrophic disaster and the activities the Federal assistance
				is used to carry out;
							(5)identify relevant
				recovery metrics based on the recovery goals established by State and local
				governments, in coordination with the Federal Government, and measure progress
				in the recovery based on the metrics not less frequently than 2 times each
				year;
							(6)consult with and
				coordinate delivery of Federal assistance to support the recovery efforts of
				State and local governments, nonprofit organizations, and other private sector
				organizations;
							(7)identify agency
				regulations, policies, and procedures that need to be streamlined and
				coordinated to enable an efficient, expeditious, and effective recovery from
				the catastrophic disaster;
							(8)identify unmet
				needs and ways to meet the needs;
							(9)review
				consolidated requests for Federal assistance submitted under section
				329(b);
							(10)identify and
				facilitate the provision of Federal funds to address gaps in the recovery from
				the catastrophic disaster;
							(11)work with State
				and local governments affected by the catastrophic disaster to incorporate into
				the efforts to recover from the catastrophic disaster actions that will
				mitigate the effects of and foster resilience in the event of a subsequent
				disaster; and
							(12)take reasonable
				actions to prevent waste, fraud, and abuse relating to the catastrophic
				disaster.
							(g)Recovery
				plan
							(1)In
				generalNot later than 90 days after the date on which the
				President declares a catastrophic disaster, the Commission established in
				relation to the catastrophic disaster shall submit to the Committee on Homeland
				Security and Governmental Affairs of the Senate and the Committee on
				Transportation and Infrastructure of the House of Representatives a strategic
				plan for how the Federal Government will expeditiously assist State and local
				governments in the recovery of the area affected by the catastrophic
				disaster.
							(2)ContentsEach
				strategic plan submitted under paragraph (1) shall be written in coordination
				with State and local governments affected by the catastrophic disaster and
				shall include—
								(A)an up to date
				description of the scope of damage caused by the catastrophic disaster and the
				number of survivors of the catastrophic disaster in need of assistance;
								(B)an assessment of
				challenges and needs faced in the recovery from the catastrophic
				disaster;
								(C)a plan for
				assisting survivors of the catastrophic disaster in obtaining temporary,
				interim, and permanent housing (including the repair of rental housing);
								(D)a description of
				how Federal agencies will support State and local governments in the recovery
				efforts, including technical, financial, and planning assistance, and the roles
				and responsibilities of each Federal agency in fulfilling the strategic
				plan;
								(E)a description of
				how each Federal agency on the Commission will administer and provide staffing
				for the recovery from the catastrophic disaster in order to ensure the
				expeditious and effective implementation of the strategic plan;
								(F)a description of
				any procedures of a Federal agency that will be streamlined to help ensure an
				efficient and effective recovery from the catastrophic disaster; and
								(G)a description of
				any legislative authority needed to help ensure an efficient, expeditious, and
				effective recovery from the catastrophic disaster.
								(3)UpdateNot
				later than 180 days after the date on which a Commission submits a strategic
				plan under paragraph (1), and every 180 days thereafter until the date on which
				the Commission terminates under subsection (h), the Commission shall submit to
				the Committee on Homeland Security and Governmental Affairs of the Senate a
				report describing—
								(A)progress in the
				recovery from the catastrophic disaster since the date on which the most recent
				strategic plan or report relating to the catastrophic disaster was
				submitted;
								(B)major challenges
				and unmet needs remaining in the recovery from the catastrophic
				disaster;
								(C)any changes or
				adjustments to the strategic plan submitted under paragraph (1) relating to the
				catastrophic disaster;
								(D)how each Federal
				agency on the Commission will continue to administer and provide staffing for
				the recovery from the catastrophic disaster in order to ensure the expeditious
				and effective implementation of the strategic plan submitted under paragraph
				(1); and
								(E)any legislative
				authority needed to help ensure an efficient, expeditious, and effective
				recovery from the catastrophic disaster.
								(h)Termination
							(1)In
				generalThe President shall terminate a Commission established in
				relation to a catastrophic disaster when the President determines that all
				issues relating to the Federal coordination of the recovery from the
				catastrophic disaster have been substantially resolved.
							(2)WithdrawalUpon
				a determination by the President that the matters with which a Federal agency
				has been involved as part of a Commission have been substantially resolved, the
				Federal agency may withdraw from the Commission.
							(i)Recovery joint
				field offices
							(1)In
				generalThe President shall establish recovery joint field
				offices in an area after a catastrophic disaster for an appropriate period of
				time to support recovery from the catastrophic disaster.
							(2)Assignment of
				employeesEach Federal agency on the Commission established in
				relation to the catastrophic disaster shall assign a sufficient number of
				employees to each recovery joint field office established under paragraph (1)
				to assist State and local governments in the efficient, expeditious, and
				effective recovery from the catastrophic
				disaster.
							.
			110.Improving
			 distribution of Federal disaster assistanceTitle III of the Robert T. Stafford Disaster
			 Relief and Emergency Assistance Act (42 U.S.C. 5141 et seq.), as amended by
			 section 109, is amended by adding at the end the following:
				
					329.Improving
				distribution of Federal disaster assistance
						(a)Catalog of
				Federal disaster assistance
							(1)In
				generalNot later than 1 year after the date of enactment of this
				section, the President shall develop a catalog of Federal disaster assistance
				that—
								(A)includes
				summaries of the Federal programs that support disaster relief, recovery, and
				mitigation; and
								(B)uses a common
				format that contains information about each Federal program described in
				subparagraph (A), including—
									(i)the name of the
				Federal program;
									(ii)the Federal
				agency carrying out the Federal program, including contact information;
									(iii)the purpose or
				a description of the Federal program;
									(iv)citations or
				Internet addresses for or links to the statutes, regulations, and rules
				governing the Federal program; and
									(v)the eligibility
				requirements, application instructions, and allowable and prohibited uses of
				funds under the Federal program.
									(2)UpdatesThe
				President shall annually update the catalog of Federal disaster assistance
				developed under paragraph (1).
							(b)Consolidated
				request for Federal assistanceNot later than 1 year after the
				date of enactment of this section, the President shall develop a single
				application process for voluntary use by State, local, and tribal governments
				and private nonprofit entities to request Federal disaster assistance from the
				Federal programs identified under subsection (a)(1)(A).
						(c)Recovery
				metricsNot later than 1 year after the date of enactment of this
				section, the President shall establish and implement procedures to monitor
				disaster recovery indicators after a catastrophic disaster, including—
							(1)population
				changes by neighborhood (including demographics);
							(2)housing
				availability and affordability;
							(3)restoration of
				utilities and transportation infrastructure;
							(4)economic
				activity;
							(5)job
				growth;
							(6)State and local
				tax revenues; and
							(7)access to
				critical services, including education, health care, mental health services,
				child care, and police and fire
				protection.
							.
			111.Pre-incident
			 planningTitle III of the
			 Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170
			 et seq.), as amended by section 110, is amended at the end by adding the
			 following:
				
					330.Pre-Incident
				planning
						(a)Pre-Incident
				plansIf, at the time of a declaration of a major disaster, a
				State or local government has in effect a recovery plan that has been approved
				under this section, the President shall increase by 10 percentage points the
				Federal share of assistance under sections 406, 407, and 408(e), as appropriate
				depending on the contents of the approved plan.
						(b)Factors for
				considerationIn determining whether to approve a recovery plan
				submitted by a State or local government under subsection (a) and whether and
				by what percentage to increase the Federal share under subsection (a), the
				President shall consider whether the State or local government has—
							(1)established
				procedures for debris management, including having entered into contracts for
				debris removal, identified sites to support debris processing, storage, and
				transfer, and established procedures for collection of right-of-entry
				forms;
							(2)established
				procedures for temporary housing for disaster survivors and for transitioning
				disaster survivors to permanent housing, including by rebuilding adequate
				rental properties;
							(3)established a
				leadership structure to manage recovery efforts, including identifying roles
				and responsibilities among leaders and State and local agencies;
							(4)established a
				post-disaster planning process and structure that integrates community
				stakeholders into recovery efforts;
							(5)identified and
				prioritized actions that need to be taken before another major disaster to
				reduce the impact of the major disaster;
							(6)identified and
				prioritized actions to be taken after a major disaster to help ensure an
				efficient, expeditious, and effective recovery;
							(7)identified
				potential barriers to a timely recovery and put in place emergency waivers and
				authorities that will overcome these barriers during recovery;
							(8)developed
				procedures and mechanisms for implementing the recovery, including for the
				staffing of recovery efforts;
							(9)identified
				methods of obtaining mutual assistance and other peer-to-peer aid to support
				recovery efforts; and
							(10)adopted
				mechanisms to facilitate the timely and proper payment of claims by insurance
				companies for damages relating to the major
				disaster.
							.
			IIMajor disaster
			 assistance programs
			201.Essential
			 assistanceSection 403 of the
			 Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C.
			 5170b) is amended—
				(1)in subsection
			 (a)—
					(A)by striking
			 medicine medical equipment,, each place it appears and inserting
			 medicine, medical equipment,; and
					(B)in paragraph
			 (3)—
						(i)in
			 subparagraph (D), by inserting , child care facilities,
			 libraries, after schools;
						(ii)in
			 subparagraph (E), by inserting inspection of damaged structures
			 and before demolition;
						(iii)by striking the
			 second subparagraph designated as subparagraph (J), as added by section 4 of
			 the Pets Evacuation and Transportation Standards Act of 2006 (Public Law
			 109–308; 120 Stat. 1726); and
						(iv)in
			 subparagraph (J)—
							(I)in the matter
			 preceding clause (i), by inserting giving special consideration to
			 the before provision;
							(II)in clause (i),
			 by striking and at the end;
							(III)in clause (ii),
			 by striking the period at the end and inserting a semicolon; and
							(IV)by adding at the
			 end the following:
								
									(iii)to children;
				and
									(iv)to individuals
				with disabilities or other special
				needs.
									;
				and
							(2)by adding at the
			 end the following:
					
						(d)Emergency
				shelterThe President may extend the period during which
				emergency shelter is provided under this section if the President determines
				that timely transition into housing assistance authorized under section 408 is
				not practicable or that an extension is necessary to meet housing needs after
				the major disaster.
						(e)Salaries and
				benefits
							(1)In
				generalThe President may reimburse a State or local government
				for costs relating to pay and benefits (including overtime and hazardous duty
				pay) for permanent employees of the State or local government conducting
				emergency protective measures under this section.
							(2)Fair Labor
				StandardsThe guidelines for reimbursement for employees that a
				recipient of assistance under paragraph (1) is contractually obligated to pay
				shall be consistent with the Fair Labor Standards Act of 1938 (29 U.S.C. 201 et
				seq.).
							.
				202.VolunteersTitle IV of the Robert T. Stafford Disaster
			 Relief and Emergency Assistance Act (42 U.S.C. 5170 et seq.) is amended—
				(1)by redesignating section 425 (42 U.S.C.
			 5189e) relating to essential service providers, as added by section 607 of the
			 SAFE Port Act (Public Law 109–347; 120 Stat. 1941) as section 427; and
				(2)by adding at the
			 end the following:
					
						428.VolunteersUpon request by a State, the President may
				provide temporary housing for volunteers who are assisting in response and
				recovery efforts from a major disaster if the President determines the
				assistance is appropriate, cost-effective, and would not unduly interfere with
				the ability of the President to provide housing to emergency response providers
				(as defined in section 2 of the Homeland Security Act of 2002 (6 U.S.C. 101))
				or to individuals or households eligible for housing assistance under this
				Act.
						.
				203.Hazard
			 mitigation
				(a)In
			 generalSection 404(b) of the Robert T. Stafford Disaster Relief
			 and Emergency Assistance Act (42 U.S.C. 5170c(b)) is amended by adding at the
			 end the following:
					
						(4)Consistency of
				eligible activities
							(A)DefinitionIn
				this paragraph, the term covered hazard mitigation measure—
								(i)means a hazard
				mitigation measure that—
									(I)is an eligible
				use of funds under a mitigation grant program under a provision of law other
				than this section;
									(II)is administered
				by the Administrator of the Federal Emergency Management Agency; and
									(III)meets the
				requirements under subsection (a); and
									(ii)includes
				demolition and rebuilding.
								(B)Use of
				fundsA covered hazard mitigation measure shall be eligible to
				receive assistance under the program under this
				section.
							.
				(b)Procedures and
			 other assistance
					(1)In
			 generalSection 404 of the
			 Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C.
			 5170c) is amended by adding at the end the following:
						
							(d)Streamlined
				proceduresFor purposes of providing assistance under this
				section, the President may establish streamlined procedures, including
				procedures for consideration of multiple structures as a group and for an
				analysis of the environmental impacts, historical impacts, cost-effectiveness,
				and fulfillment of cost-share requirements for proposed hazard mitigation
				measures.
							(e)Additional
				mitigation assistance
								(1)In
				generalIf, on the date on which the President declares a major
				disaster, a State affected by the major disaster has in effect, and is actively
				enforcing throughout the State, a State building code that has been approved
				under paragraph (2), the President shall increase the Federal share of
				assistance under this section, notwithstanding the maximum total of
				contributions under this section for the major disaster, as determined in
				accordance with subsection (a) and section 322(e), by an amount equal to 10
				percent of the estimated aggregate amount of grants to be made (less any
				associated administrative costs) to the State under this Act with respect to
				the major disaster.
								(2)Approval
									(A)In
				generalThe President shall approve a State building code if the
				President determines that the building code—
										(i)is
				consistent with a nationally-recognized model building code in effect on the
				date of the determination; and
										(ii)was adopted by
				the State during the 6-year period beginning on the date on which the
				nationally-recognized model building code described in clause (i) went into
				effect.
										(B)Periodic
				updatesThe President shall,
				by regulation, set appropriate standards for the periodic update, resubmission,
				and reapproval of a State building code approved by the President under this
				paragraph that are consistent with similar requirements relating to mitigation
				planning under section 322.
									(3)DefinitionsIn
				this subsection:
									(A)Actively
				enforcingThe term actively enforcing means that the
				structural provisions of a State building code are being effectively
				implemented in the process of examination and approval of construction plans,
				specifications, and technical data and the inspection of new construction or
				renovation.
									(B)Nationally-recognized
				model building codeThe term
				nationally-recognized model building code means a building code
				for residential and commercial construction and construction materials
				that—
										(i)has been developed
				and published by a code organization in an open consensus type forum with input
				from national experts; and
										(ii)is based on
				national structural design standards that establish minimum acceptable criteria
				for the design and construction of residential and commercial buildings for the
				purpose of protecting the health, safety, and general welfare of the building’s
				users against natural disasters.
										(C)State building
				codeThe term State
				building code means requirements and associated standards for
				residential and commercial construction and construction materials that are
				implemented on a statewide basis by ordinance, resolution, law, housing or
				building code, or zoning ordinance, which shall, at a minimum, include that
				such requirements and associated standards shall apply to construction-related
				activities of residential or commercial building contractors, engineers,
				architects, and designers applicable to the structural safety, design, and
				construction of residential, commercial, and industrial structures.
									(4)RegulationsNot
				later than 1 year after the date of enactment of this subsection, the
				President, acting through the Administrator of the Federal Emergency Management
				Agency, shall issue such regulations as may be necessary to carry out this
				subsection.
								(f)Advance
				assistanceThe President may provide not more than 10 percent of
				the amount of the estimated cost of hazard mitigation measures to an entity
				eligible for a grant under this section if the entity—
								(1)indicates the
				entity intends to implement hazard mitigation measures; and
								(2)requests funds
				for the hazard mitigation measures before the costs are incurred by the
				entity.
								(g)Cost
				effectivenessFor purposes of evaluating whether a hazard
				mitigation measure is cost-effective, any costs incurred to conduct a federally
				required review of the environmental or historic impact or cost-effectiveness
				of a hazard mitigation measure shall not be included as a cost of the hazard
				mitigation measure.
							(h)Reimbursement
				for residential mitigation measuresThe President may provide
				assistance to homeowners for otherwise eligible structural measures for a
				residence damaged by the major disaster for which the hazard mitigation
				assistance is made available, regardless of whether the homeowner commenced
				work on the measures before approval of the
				measures.
							.
					(2)Criteria for
			 assistance awardsSection 203(g) of the Robert T. Stafford
			 Disaster Relief and Emergency Assistance Act (42 U.S.C. 5133(g)) is
			 amended—
						(A)in paragraph (9),
			 by striking and at the end;
						(B)by redesignating
			 paragraph (10) as paragraph (11); and
						(C)by inserting after
			 paragraph (9) the following:
							
								(10)the extent to which the State or local
				government is carrying out activities to implement a State building code
				approved under section 404(e);
				and
								.
						(c)Establishment of
			 criteria relating to administration of hazard mitigation assistance by
			 StatesNot later than 180
			 days after the date of enactment of this Act, the President shall establish the
			 criteria required under section 404(c)(2) of the Robert T. Stafford Disaster
			 Relief and Emergency Assistance Act (42 U.S.C. 5170c(c)(2)).
				(d)ReportNot
			 later than 1 year after the date of enactment of this Act, the Administrator
			 shall submit to Congress a report, developed in consultation with State and
			 local governments, that—
					(1)identifies
			 obstacles to more timely distribution of funds under the hazard mitigation
			 program under section 404 of the Robert T. Stafford Disaster Relief and
			 Emergency Assistance Act (42 U.S.C. 5170c);
					(2)provides
			 proposals to overcome any obstacles identified under paragraph (1), including
			 whether the obstacles are related to specific provisions of that Act;
			 and
					(3)assesses the
			 feasibility of developing a uniform application process for all forms of
			 mitigation assistance authorized under the Robert T. Stafford Disaster Relief
			 and Emergency Assistance Act (42 U.S.C. 5121 et seq.) and the National Flood
			 Insurance Act of 1968 (42 U.S.C. 4011 et seq.), including—
						(A)the hazard
			 mitigation program under section 404 of the Robert T. Stafford Disaster Relief
			 and Emergency Assistance Act (42 U.S.C. 5170c);
						(B)the predisaster
			 hazard mitigation program under section 203 of the Robert T. Stafford Disaster
			 Relief and Emergency Assistance Act (42 U.S.C. 5133);
						(C)the severe
			 repetitive loss program under section 1361A of the National Flood Insurance Act
			 of 1968 (42 U.S.C. 4102a); and
						(D)the flood
			 mitigation assistance program under section 1366 of the National Flood
			 Insurance Act of 1968 (42 U.S.C. 4104).
						204.Repair,
			 restoration, and replacement of damaged facilities
				(a)In
			 generalSection 406 of the
			 Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C.
			 5172) is amended—
					(1)in subsection
			 (a)(3)(B), by striking and emergency medical care and inserting
			 emergency medical care, and child care;
					(2)by striking
			 subsection (c) and inserting the following:
						
							(c)Large In-Lieu Contributions
								(1)In
				generalIn any case in which a State, local government, or owner
				or operator of a private nonprofit facility determines that the public welfare
				would not best be served by repairing, restoring, reconstructing, or replacing
				the facility, the State, local government, or person who owns or operates a
				private nonprofit facility may elect to receive, in lieu of a contribution
				under subsection (a)(1)(A), a contribution in an amount equal to the Federal
				share of the Federal estimate of the cost of repairing, restoring,
				reconstructing, or replacing the facility and of management expenses.
								(2)Use of
				fundsFunds contributed to a State, local government, or person
				under this subsection may be used—
									(A)to repair,
				restore, or expand other selected facilities owned or operated by the State,
				local government, or person;
									(B)to construct new
				facilities to be owned or operated by the State, local government, or person;
				or
									(C)to fund hazard
				mitigation measures that the State, local government, or person determines to
				be necessary to meet a need for services and functions provided by the State,
				local government, or person in the area affected by the major disaster.
									(3)LimitationsFunds
				made available to a State, local government, or person under this subsection
				may not be used for—
									(A)any facility
				located in a regulatory floodway (as defined in section 59.1 of title 44, Code
				of Federal Regulations (or a successor regulation)); or
									(B)any uninsured
				facility located in a special flood hazard area identified by the Administrator
				of the Federal Emergency Management Agency under the National Flood Insurance
				Act of 1968 (42 U.S.C. 4001 et seq.).
									;
				
					(3)in subsection
			 (e)—
						(A)in paragraph
			 (1)(A)—
							(i)in
			 clause (i), by striking and at the end;
							(ii)in
			 clause (ii), by striking the period at the end and inserting ;
			 and; and
							(iii)by adding at
			 the end the following:
								
									(iii)giving
				consideration to any energy savings associated with the proposed design,
				repair, restoration, reconstruction, or
				replacement.
									;
				
							(B)in paragraph
			 (3)(C)—
							(i)in
			 clause (i), by striking and at the end;
							(ii)in
			 clause (ii), by striking the period at the end and inserting ;
			 and; and
							(iii)by adding at
			 the end the following:
								
									(iii)procedures to
				effect the reimbursement of funds under paragraph
				(2)(B)(ii).
									;
				and
							(C)by adding at the
			 end the following:
							
								(5)Expedited
				payments
									(A)Grant
				assistanceIn making a contribution under subparagraph (A) or (B)
				of subsection (a)(1), the President shall provide an initial payment of the
				full amount of the Federal share of the eligible cost, based on the initial
				estimate conducted in accordance with paragraph (1)(A).
									(B)Date of
				paymentAn initial payment described in subparagraph (A) shall be
				paid not later than 60 days after the date on which the estimate described in
				paragraph (1) is completed.
									;
				and
						(4)by adding at the
			 end the following:
						
							(f)Project
				consolidationThe President may consider all facilities that
				serve the same function for a single State or local government or an owner or
				operator of a private nonprofit facility as a single project and provide a
				single payment for all eligible costs or estimates of eligible costs conducted
				in accordance with subsection (e)(1)(A) relating to the facilities under this
				section.
							(g)Flood of
				recordThe President may provide a State, local government, or
				person that owns or operates a private nonprofit facility in a special flood
				hazard area that is eligible for replacement as a result of disaster-related
				damage with a contribution under this section for the full amount of the
				Federal share of the cost to repair, restore, reconstruct, or replace a
				facility to withstand the highest flood recorded at the site of the facility,
				if the difference in cost between elevation to the flood of record and
				elevation to the base flood elevation does not exceed 25 percent of the total
				project cost.
							(h)Anticipated
				insurance benefits
								(1)In
				generalThe President may not reduce the amount of Federal
				assistance under this section by an amount greater than 50 percent of the
				anticipated insurance benefits of the recipient of the Federal assistance if
				the recipient—
									(A)has requested and
				has not received the anticipated insurance benefits on the date on which the
				recipient receives Federal assistance;
									(B)agrees to
				diligently pursue insurance benefits for damages for which Federal assistance
				is available under this section; and
									(C)agrees to timely
				repay all duplicative assistance to the agency providing the Federal
				assistance.
									(2)RecoupmentThe
				Administrator shall establish procedures to recoup assistance from applicants
				that fail to request and diligently pursue insurance benefits that would
				duplicate Federal assistance for damages provided under this
				section.
								.
					(b)Issuance of
			 regulations relating to eligible costNot later than 180 days after the date of
			 enactment of this Act, the President shall issue and begin implementation of
			 the regulations required under section 406(e)(3)(C) of the Robert T. Stafford
			 Disaster Relief and Emergency Assistance Act (42 U.S.C. 5172(e)(3)(C)), as
			 amended by this Act.
				205.Debris
			 removalSection 407 of the
			 Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C.
			 5173) is amended by adding at the end the following:
				
					(f)Debris
				recycling
						(1)In
				generalA recipient of a grant under subsection (a)(2) may use
				amounts made available under the grant for the costs of recycling debris and
				wreckage resulting from a major disaster, including the sorting of such
				materials.
						(2)Value of
				salvaged material
							(A)Retention of
				financial benefitsA recipient of a grant under subsection (a)(2)
				may retain any financial benefit received from the salvage of recycled debris
				or wreckage.
							(B)Treatment of
				financial benefitsAny financial benefit described in
				subparagraph (A) shall not be considered to be income for purposes of section
				13.25 of title 44, Code of Federal Regulations (or any successor
				thereto).
							(g)Salaries and
				benefits
						(1)In
				generalThe President may reimburse a State or local government
				for costs relating to pay and benefits (including overtime and hazardous duty
				pay) for permanent employees of the State or local government conducting debris
				removal.
						(2)Fair Labor
				StandardsThe guidelines for reimbursement for employees that a
				recipient of assistance under paragraph (1) is contractually obligated to pay
				shall be consistent with the Fair Labor Standards Act of 1938 (29 U.S.C. 201 et
				seq.).
						.
			206.Federal
			 assistance to individuals and householdsSection 408 of the Robert T. Stafford
			 Disaster Relief and Emergency Assistance Act (42 U.S.C. 5174) is
			 amended—
				(1)in subsection
			 (b)—
					(A)in paragraph
			 (1)—
						(i)by
			 striking The President may and inserting the following:
							
								(A)In
				generalThe President may
								;
				and
						(ii)by
			 adding at the end the following:
							
								(B)Shared
				households
									(i)DefinitionIn
				this subparagraph, the term member of the predisaster household
				means an individual who was a member of the predisaster household of the
				individual or household seeking assistance under this section, as the case may
				be.
									(ii)Eligibility
				for shared householdsThe President may not deny assistance to an
				individual or household under this section because a member of the predisaster
				household has already received assistance under this section if the individual
				or household seeking assistance—
										(I)has evacuated the
				predisaster residence of that individual or household and, due to space
				constraints or for other good cause (as determined by the President), resides
				in a different location than a member of the predisaster household that has
				already received assistance under this section;
										(II)is a victim of
				domestic violence, as defined under section 40002(a)(6) of the Violence Against
				Women Act of 1994 (42 U.S.C. 13925(a)(6)) and, in order to protect the safety
				of the individual or household, or because of family or household dissolution
				or divorce, resides in a different residence than the member of the predisaster
				household that has already received assistance under this section; or
										(III)has other good
				cause, as determined by the President, for maintaining a separate household
				from the member of the predisaster household that has already received
				assistance under this section.
										(iii)ProceduresNot
				later than 1 year after the date of enactment of the
				Disaster Recovery Act of 2011,
				the President shall establish procedures to verify eligibility for a qualifying
				exception under clause (ii).
									;
				and
						(B)by adding at the
			 end the following:
						
							(3)Eligibility of
				heirsIf the owner of an owner-occupied private residence dies,
				an heir shall be eligible for assistance under paragraphs (2) and (3) of
				subsection (c) in place of the deceased owner if the heir—
								(A)resided in the
				residence on the date of the major disaster; and
								(B)is taking legal
				possession of the
				residence.
								;
					(2)in subsection
			 (c)—
					(A)in paragraph
			 (2)—
						(i)by
			 redesignating subparagraph (B) as subparagraph (E); and
						(ii)by
			 inserting after subparagraph (A) the following:
							
								(B)RepairsThe
				President may repair rental units for occupation by individuals and households
				eligible for assistance under this section. The President shall prescribe rules
				and regulations to carry out this subparagraph, which shall include
				consideration of cost-effectiveness, convenience to the individuals and
				households, and such other factors as the President determines
				appropriate.
								(C)Catastrophic
				disastersFor a catastrophic disaster, the President may provide
				direct assistance for repairs under subparagraph (A)(i) if the President
				determines that the assistance—
									(i)is appropriate;
				and
									(ii)(I)is cost-effective as
				compared to available alternative housing options; or
										(II)would be beneficial in expediting the
				recovery from the catastrophic disaster.
										(D)Exception from
				limitationsThe President may provide assistance under
				subparagraph (C) in an amount equal to not more than twice the maximum amount
				otherwise authorized under subsection (h) or section
				307(a)(1).
								;
						(B)in paragraph
			 (4)—
						(i)by
			 inserting for a major disaster after the continental
			 United States; and
						(ii)by
			 striking in other locations and all that follows and inserting
			 in other locations for a catastrophic disaster.; and
						(C)by adding at the end the following:
						
							(5)Temporary
				mortgage and rental payments
								(A)Definition
									(i)In
				generalIn this paragraph, the term eligible individual or
				household means an individual or household that—
										(I)experienced a net
				loss of not less than 25 percent of the predisaster income of the individual or
				household as a result of a major disaster;
										(II)has a rent or
				mortgage payment in an amount not less than 25 percent of the post-disaster
				income of the individual or household; and
										(III)has a lease or
				mortgage on a primary residence within an area for which the major disaster has
				been declared.
										(ii)CalculationIn
				calculating the net loss of predisaster income, the President shall account for
				insurance proceeds received due to loss of employment.
									(B)AuthorityThe President may provide assistance on a
				temporary basis in the form of mortgage or rental payments to or on behalf of
				an eligible individual or household that, as a result of financial hardship
				caused by a major disaster, is subject to dispossession or eviction from the
				residence by reason of the foreclosure of any mortgage or lien or the
				termination of any lease entered into before the date of the major
				disaster.
								(C)AgreementsThe
				President may direct appropriate Federal agencies and enter into agreements
				with private organizations to administer assistance provided under this
				paragraph.
								(D)Maximum
				periodIf the President provides assistance to an eligible
				individual or household under this paragraph, the President shall provide
				assistance for the duration of the period of financial hardship, not to exceed
				18 months.
								(E)Maximum
				amountsThe President may not provide assistance to an eligible
				individual or household under this paragraph—
									(i)in a total amount
				that is more than the maximum amount of assistance under subsection (h);
				or
									(ii)for any month,
				in an amount that is more than the amount of monthly income loss of the
				eligible individual or household.
									;
				
					(3)in subsection
			 (d)(1)(B), by striking or accessible and inserting ,
			 accessible, or convenient to schools, health care facilities, child care
			 centers, grocery stores, public transportation, or other essential community
			 services other than housing resources;
				(4)in subsection
			 (e)(1)—
					(A)in the paragraph
			 heading, by inserting Child Care, after Dental,; and
					(B)by inserting
			 child care, after dental,;
					(5)in subsection
			 (h)(1), by inserting before the period at the end , except that for a
			 catastrophic disaster, the President may increase the maximum amount of
			 assistance to be not more than twice the amount equal to the otherwise
			 applicable maximum amount under this subsection, if the President determines
			 that due to extraordinary circumstances an increase is in the public
			 interest;
				(6)in subsection
			 (i)—
					(A)in paragraph (4),
			 by striking and at the end;
					(B)in paragraph (5),
			 by striking the period at the end and inserting ; and;
			 and
					(C)by adding at the
			 end the following:
						
							(6)record and verify
				information on all assistance under this section that an individual or
				household has received or applied for relating to a single major
				disaster.
							;
				
					(7)by redesignating
			 subsection (j) as subsection (k); and
				(8)by inserting
			 after subsection (i) the following:
					
						(j)Federal agency
				agreement
							(1)In
				generalNot later than 1 year after the date of enactment of the
				Disaster Recovery Act of 2011,
				the Administrator of the Federal Emergency Management Agency, the Secretary of
				Housing and Urban Development, the Secretary of Agriculture, and the heads of
				other appropriate Federal agencies (as determined by the President) shall enter
				into an agreement that—
								(A)identifies the
				appropriate roles and responsibilities of each agency for housing assistance
				under this section; and
								(B)establishes
				procedures necessary to provide housing assistance available under this
				section.
								(2)Administration
				of agreement
								(A)In
				generalThe agreement entered under paragraph (1) shall be
				updated by the Federal agencies participating in the agreement as needed, but
				not less frequently than once every 5 years. In updating an agreement under
				this subparagraph, the Federal agencies shall seek to constructively address
				issues relating to providing or overseeing the provision of assistance under
				the program under this section that emerged during management of disaster
				relief programs, including training or resources for public housing
				agencies.
								(B)ConsistencyThe
				Federal agencies participating in the agreement entered under paragraph (1)
				shall ensure that housing assistance under this section is provided and
				administered in a manner consistent with the National Disaster Recovery
				Framework and the National Disaster Housing Strategy developed under section
				683 of the Post-Katrina Emergency Management Reform Act of 2006 (6 U.S.C.
				772).
								(C)InventoryThe
				President shall develop a national inventory of federally owned housing units
				to facilitate the administration of housing assistance available under this
				section.
								(D)Technical
				assistanceThe President may provide technical assistance and
				preparedness support to public housing agencies to facilitate the
				administration of housing assistance under subsection
				(c).
								.
				207.Crisis
			 counseling and assistance training program
				(a)In
			 generalSection 416 of the
			 Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C.
			 5183) is amended—
					(1)by inserting
			 and treatment after counseling services;
			 and
					(2)by striking
			 victims and inserting survivors.
					(b)RegulationsNot
			 later than 180 days after the date of enactment of this Act, the President
			 shall promulgate updated regulations to improve the delivery of mental health
			 services, extend timeframes for the delivery of services, and provide for
			 appropriate administrative costs to service providers under section 416 of the
			 Robert T. Stafford Disaster Relief and Emergency Assistance Act, as amended by
			 subsection (a).
				208.Community
			 disaster loansSection 417 of
			 the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C.
			 5184) is amended—
				(1)in subsection
			 (a), by inserting , subject to subsection (b), before has
			 demonstrated;
				(2)by redesignating
			 subsections (c) and (d) as subsections (d) and (e), respectively;
				(3)by striking
			 subsection (b) and inserting the following:
					
						(b)Expedient
				disbursal
							(1)In
				generalSubject to paragraph (2), the President shall develop
				procedures under which an initial disbursement of a loan under subsection (a)
				shall be made to a local government—
								(A)not later than 14
				days after the date on which the President receives a request for the loan;
				and
								(B)in an amount
				sufficient to ensure the local government may—
									(i)continue to
				provide governmental services; and
									(ii)retain and hire
				personnel necessary to support response and recovery.
									(2)Demonstrated
				need not yet establishedIf a local government agrees to return
				an initial disbursement under paragraph (1) in the event that the local
				government does not demonstrate a need for financial assistance within 180 days
				after the date of an initial disbursement, the President shall make an initial
				disbursement under paragraph (1) without regard to whether the local government
				has established a demonstrated need for financial assistance.
							(3)Recoupment of
				loan proceeds for failure to demonstrate needThe Administrator
				shall establish procedures to recoup assistance from a local government that
				fails to demonstrate need for financial assistance within 180 days after the
				date of an initial disbursement.
							(c)AmountThe
				amount of a loan under subsection (a)—
							(1)shall be based on
				need;
							(2)may not be in an
				amount that is more than 50 percent of the annual operating budget of the local
				government for the fiscal year in which the major disaster occurs; and
							(3)unless the
				President has declared a catastrophic disaster relating to the major disaster,
				may not be more than $25,000,000.
							;
				and
				(4)in subsection
			 (d)(1), as redesignated by paragraph (1), by striking three full fiscal
			 year period and inserting 3-year period (from either the date on
			 which the disaster is declared or the first day of the next fiscal year, as
			 determined by the President).
				209.Emergency
			 public transportationSection
			 419 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42
			 U.S.C. 5186) is amended by inserting child care centers, after
			 schools,.
			210.Simplified
			 proceduresSection 422 of the
			 Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C.
			 5189) is amended—
				(1)by striking If the Federal
			 estimate and inserting the following:
					
						(a)In
				generalIf the Federal
				estimate
						;
				
				(2)by inserting
			 or, if the Administrator has established a threshold under subsection
			 (b), the amount established under subsection (b) after
			 $35,000 the first place it appears;
				(3)by inserting
			 or, if applicable, the amount established under subsection (b),
			 after $35,000 amount; and
				(4)by adding at the
			 end the following:
					
						(b)Threshold
							(1)ReportNot
				later than 1 year after the date of enactment of the
				Disaster Recovery Act of 2011,
				the President, acting through the Administrator of the Federal Emergency
				Management Agency (in this section referred to as the
				Administrator), shall—
								(A)complete an
				analysis to determine whether an increase in the threshold for eligibility
				under subsection (a) is appropriate, which shall include consideration of
				cost-effectiveness, speed of recovery, capacity of grantees, past performance,
				and accountability measures; and
								(B)submit to the
				appropriate committees of Congress (as defined in section 602 of the
				Post-Katrina Emergency Management Reform Act of 2006 (6 U.S.C. 701)) a report
				regarding the analysis conducted under subparagraph (A).
								(2)AmountAfter
				the Administrator submits the report required under paragraph (1), the
				President shall direct the Administrator to—
								(A)immediately
				establish a threshold for eligibility under this section in an appropriate
				amount, without regard to chapter 5 of title 5, United States Code; and
								(B)adjust the
				threshold annually to reflect changes in the Consumer Price Index for all Urban
				Consumers published by the Department of Labor.
								(3)ReviewNot
				later than 3 years after the date on which the Administrator establishes a
				threshold under paragraph (2), and every 3 years thereafter, the President,
				acting through the Administrator, shall review the threshold for eligibility
				under this
				section.
							.
				211.Appeals of
			 assistance decisionsSection
			 423(a) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act
			 (42 U.S.C. 5189a(a)) is amended by striking “60 days” and inserting “90
			 days”.
			212.Case
			 management servicesSection
			 426 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42
			 U.S.C. 5189d) is amended—
				(1)by inserting (a)
			 In
			 general.— before The President;
				(2)by striking
			 private;
				(3)by striking
			 victims and inserting survivors; and
				(4)by adding at the
			 end the following:
					
						(b)Disaster case
				management systemThe President shall direct the Administrator of
				the Federal Emergency Management Agency, acting in coordination with the
				Secretary of Health and Human Services and the Secretary of Housing and Urban
				Development, to establish a single comprehensive disaster case management
				system for the purpose of facilitating rapid access by survivors of a major
				disaster to resources and services available to meet the needs of the survivors
				relating to the major disaster.
						(c)RegulationsNot
				later than 1 year after the date of enactment of the
				Disaster Recovery Act of 2011,
				the Administrator of the Federal Emergency Management Agency, in consultation
				with the Secretary of Health and Human Services and the Secretary of Housing
				and Urban Development, shall promulgate regulations to carry out this section
				that—
							(1)provide for case
				managers to serve as a single point of contact to assist individuals or
				households affected by a major disaster;
							(2)address access to
				housing, employment or employment training, education, health care, mental
				health services, substance abuse treatment, child care, nutrition,
				transportation, financial counseling, and other social services to address
				individual and household recovery needs;
							(3)establish
				guidelines, training, certification, performance requirements, service
				standards, and caseload limits for providers of case management services under
				this section;
							(4)address delivery
				strategies that use the capabilities of the Federal Government, States, local
				governments, and nonprofit organizations;
							(5)address, with
				specificity, the roles and responsibilities among Federal agencies, State
				governments, local governments, providers of case management services under
				this section, and survivors of major disasters;
							(6)establish program
				evaluation tools for case managers to monitor individuals and households beyond
				referrals and assess progress toward defined recovery outcomes;
							(7)establish data
				entry procedures and reporting requirements;
							(8)address database
				interconnectivity between the disaster case management program under this
				section and the assistance to individuals and households program under section
				408;
							(9)revise the
				regulations relating to the routine use of disaster recovery assistance files,
				including establishing a procedure under which an individual who registers for
				assistance through the individuals and households program under section 408 may
				voluntarily authorize Federal agencies to share information relating to the
				individual with providers of case management services, notwithstanding section
				552a of title 5, United States Code (commonly referred to as the Privacy Act of
				1974);
							(10)establish
				criteria relating to when a case may be closed; and
							(11)establish
				procedures for the effective transfer of open cases between case managers when
				such a transfer is
				necessary.
							.
				213.Essential
			 service providersSection
			 427(a)(1) of the Robert T. Stafford Disaster Relief and Emergency Assistance
			 Act (42 U.S.C. 5189e(a)(1)), as redesignated by section 202 of this Act, is
			 amended—
				(1)by redesignating
			 subparagraphs (B) through (E) as subparagraphs (C) through (F), respectively;
			 and
				(2)by inserting
			 after subparagraph (A) the following:
					
						(B)local radio,
				television, or print news that contains relevant health and safety
				information;
						.
				214.Additional
			 disaster assistance, procedures, and reporting
				(a)In
			 generalTitle IV of the Robert T. Stafford Disaster Relief and
			 Emergency Assistance Act, as amended by section 202 of this Act, is amended by
			 adding at the end the following:
					
						429.Dispute
				resolution program
							(a)DefinitionIn
				this section, the term eligible assistance means
				assistance—
								(1)under section
				403, 406, or 407;
								(2)for which an
				applicant has received a decision on a first appeal;
								(3)for which the
				amount in dispute is not less than $750,000, which the President shall adjust
				annually to reflect changes in the Consumer Price Index for all Urban Consumers
				published by the Department of Labor; and
								(4)for which the
				applicant has agreed to a non-Federal share of not less than 10 percent.
								(b)Rules and
				regulations
								(1)In
				generalNot later than 180 days after the date of enactment of
				this section, and in order to facilitate an efficient recovery from major
				disasters, the President shall establish rules and regulations under which an
				applicant may request the use of alternative dispute resolution, including
				arbitration by an independent review panel, to resolve disputes relating to
				eligible assistance.
								(2)Binding
				effectA decision in an alternative dispute resolution under this
				section shall be binding upon the parties to the dispute.
								(3)ConsiderationsThe
				final rule promulgated under this section shall—
									(A)allow a party
				eligible to bring a second appeal of a dispute relating to eligible assistance
				to request an independent review panel for the review;
									(B)require a party
				requesting an independent review panel as described in subparagraph (A) to
				agree to forego rights to any further appeal of the dispute relating to any
				eligible assistance as to which the President agrees to the request for an
				independent review panel;
									(C)require that the
				sponsor of an independent review panel for any alternative dispute resolution
				under this section shall be—
										(i)an individual or
				entity unaffiliated with the dispute (which may include a Federal agency, an
				administrative law judge, or a reemployed annuitant who was an employee of the
				Federal Government) selected by the President; and
										(ii)responsible for
				identifying and maintaining an adequate number of independent experts qualified
				to review and resolve disputes under this section;
										(D)require an
				independent review panel to—
										(i)resolve any
				remaining disputed issue raised in the first appeal in accordance with all
				applicable laws, regulations, and policies; and
										(ii)consider only
				evidence contained in the administrative record;
										(E)require an
				independent review panel to expeditiously issue a written decision for any
				alternative dispute resolution under this section; and
									(F)direct that if an
				independent review panel for any alternative dispute resolution under this
				section determines that the basis upon which a party failed to resolve a
				dispute relating to eligible assistance is frivolous, the independent review
				panel shall direct the party to pay the reasonable costs of the other party to
				the dispute relating to the review by the independent review panel.
									(c)SunsetA
				request for review by an independent review panel under this section may not be
				made after the date that is 5 years after the date of enactment of this
				section.
							(d)Report
								(1)In
				generalNot later than 270 days after the termination of
				authority under this section pursuant to subsection (c), the Comptroller
				General of the United States shall submit to the Committee on Homeland Security
				and Governmental Affairs of the Senate a report analyzing the effectiveness of
				the program under this section.
								(2)ContentsThe
				report submitted under paragraph (1) shall include—
									(A)an assessment of
				the effectiveness of the program under this section, including an assessment of
				whether the program expedited or delayed the disaster recovery process;
									(B)an assessment of
				whether the program increased or decreased costs to administer section 403,
				406, or 407;
									(C)an assessment of
				whether independent review panels fairly and accurately resolved disputes under
				this section;
									(D)a recommendation
				as to whether any aspect of the program under this section should be made a
				permanent authority; and
									(E)recommendations
				for any modifications to the authority or the administration of the authority
				under this section in order to improve the disaster recovery process.
									430.Unified
				Federal review
							(a)In
				generalNot later than 18 months after the date of enactment of
				the Disaster Recovery Act of
				2011, and in consultation with the Council on Environmental
				Quality and the Advisory Council on Historic Preservation, the President shall
				establish an expedited and unified interagency review process to ensure
				compliance with environmental and historic requirements under Federal law
				relating to disaster recovery projects, in order to expedite the recovery
				process.
							(b)ContentsThe
				review process under this section shall include mechanisms to expeditiously
				address delays that may occur during the recovery from a major disaster, and
				shall be updated as
				appropriate.
							.
				215.After action reviewsSection 650 of the Post-Katrina Emergency
			 Management Reform Act of 2006 (6 U.S.C. 750) is amended—
				(a)by inserting (a)
			 In
			 general.— before The Administrator,;
			 and
				(b)by adding at the
			 end the following:
					
						(b)After action
				reviewsThe Administrator
				shall submit to the appropriate committees of Congress an annual consolidated
				report regarding after action reviews conducted under the remedial action
				program established under this section, which shall include key findings and
				recommendations from the after action
				reviews.
						.
				216.Grant
			 guidanceChapter 1 of subtitle
			 C of title VI of the Post-Katrina Emergency Management Reform Act of 2006 (6
			 U.S.C. 741 et seq.), as amended by section 109, is amended by adding at the end
			 the following:
				
					656.Grant
				guidance
						(a)DefinitionsIn
				this section—
							(1)the term
				catastrophic disaster has the meaning given that term in section
				102 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42
				U.S.C. 5122);
							(2)the term
				catastrophic disaster recovery grant means a grant for disaster
				recovery made under title I of the Housing and Community Development Act of
				1974 (42 U.S.C. 5301 et seq.) relating to a catastrophic disaster;
							(3)the term
				National Disaster Recovery Framework means the National Disaster
				Recovery Framework developed under section 655;
							(4)the term
				persons of low and moderate income has the meaning given that term
				in section 102 of the Housing and Community Development Act of 1974 (42 U.S.C.
				5302); and
							(5)the term
				recovery has the meaning given that term in section 501 of the
				Homeland Security Act of 2002 (6 U.S.C. 311).
							(b)Issuance of
				grant guidanceNot later than 1 year after the date of enactment
				of this section, the President, acting through Federal agencies with major
				responsibilities under the National Disaster Recovery Framework, and in
				accordance with this section, shall issue guidance for the administration and
				use of catastrophic disaster recovery grants.
						(c)ContentsThe
				guidance issued under subsection (b) shall—
							(1)ensure that a
				recipient of a catastrophic disaster recovery grant may easily use the grant in
				coordination with other sources of Federal assistance;
							(2)include
				guidelines for the allocation of funds by the recipient of a catastrophic
				disaster recovery grant that encourage an equitable allocation of funding
				relative to the damages suffered by and the recovery needs of different parts
				of the community served by the recipient;
							(3)prescribe
				eligible uses of a catastrophic disaster recovery grant, including authorizing
				the use of a catastrophic disaster recovery grant for—
								(A)recovery,
				reconstruction, and revitalization of communities after a catastrophic
				disaster;
								(B)promoting the
				efficient, effective, and expeditious recovery of survivors of a catastrophic
				disaster;
								(C)restoring,
				repairing, and enhancing the resiliency of infrastructure and community
				services; and
								(D)otherwise
				addressing unmet needs in recovering from a catastrophic disaster;
								(4)require that the
				recipient of a catastrophic disaster recovery grant use not less than 50
				percent of the amount received under the grant for activities that principally
				benefit persons of low and moderate income;
							(5)require an
				applicant for a catastrophic disaster recovery grant to prepare and submit a
				comprehensive long-term recovery plan for approval by the President as a
				condition of receiving a catastrophic disaster recovery grant, which
				shall—
								(A)describe the
				effects of the catastrophic disaster on the community served by the
				applicant;
								(B)identify the
				disaster recovery and revitalization needs of the applicant not fully addressed
				through other funding sources;
								(C)provide specific
				and measurable recovery or revitalization objectives, including
				timetables;
								(D)describe the
				proposed use of funds, including how the use of funds addresses the disaster
				recovery and revitalization needs of persons of low and moderate income and
				high impact hazards for which the applicant is considered to be at risk;
								(E)describe
				monitoring standards and procedures that—
									(i)are sufficient to
				ensure program requirements are met; and
									(ii)provide for
				continual quality assurance, investigation, and internal audit functions;
				and
									(F)include such
				other information as the President determines appropriate;
								(6)require the
				recipient of a catastrophic disaster recovery grant to update the plan
				submitted under paragraph (5) not less frequently than annually, until the date
				on which all amounts provided under the grant have been expended;
							(7)provide that the
				President may reject a plan submitted under paragraph (5) that is incomplete,
				inconsistent with the purpose of the catastrophic disaster recovery grant
				program, or that fails to propose adequate funding for the areas of greatest
				need;
							(8)require the
				recipient of a catastrophic disaster recovery grant to submit to the President
				performance reports concerning the use of funds made available under the grant
				and progress toward specific and measurable recovery or revitalization
				objectives identified under paragraph (5)(C), in the manner, intervals, and
				form prescribed by the President; and
							(9)include any other
				guidance for potential recipients of a catastrophic disaster recovery grant
				that the President determines appropriate.
							(d)SubmissionThe
				President shall submit the guidance issued under subsection (b) to the
				appropriate committees of Congress.
						(e)Technical
				assistanceThe President shall, as necessary and appropriate,
				provide technical assistance upon request to the recipient of a catastrophic
				disaster recovery grant to efficiently, effectively, and properly administer
				the
				grant.
						.
			217.Timeliness of
			 reviewsNot later than 180
			 days after the date of enactment of this Act, the Administrator shall develop
			 procedures to monitor the status of applications for assistance under section
			 403, 404, 406, 407, and 408 of the Robert T. Stafford Disaster Relief and
			 Emergency Assistance Act (42 U.S.C. 5170b, 5170c, 5172, 5173, and 5174)
			 relating to—
				(1)appeals;
				(2)reconciliation of
			 insurance settlements;
				(3)environmental
			 reviews;
				(4)historic reviews;
			 and
				(5)reviews of cost
			 effectiveness.
				218.Review of
			 regulations and policies
				(a)In
			 generalNot later than 1 year
			 after the date of enactment of this Act, the President shall review regulations
			 and policies relating to Federal disaster assistance to eliminate regulations
			 the President determines are no longer relevant, to harmonize contradictory
			 regulations, and to simplify and expedite disaster recovery and assistance for
			 a catastrophic disaster.
				(b)ReportNot later than 18 months after the date of
			 enactment of this Act, the President shall submit to Congress a report
			 describing changes made to regulations as a result of the review required under
			 subsection (a), together with any legislative recommendations relating to the
			 review or changes in regulations.
				219.Public works
			 repair teamsNot later than 1
			 year after the date of enactment of this Act, the Administrator shall submit to
			 Congress a report that—
				(1)identifies public
			 works repair teams under the control of a State or local government; and
				(2)assesses the
			 feasibility of developing a national network of public works repair teams that
			 may be deployed through the Emergency Management Assistance Compact consented
			 to by the Joint Resolution entitled Joint Resolution granting the
			 consent of Congress to the Emergency Management Assistance Compact
			 (Public Law 104–321; 110 Stat. 3877) to conduct emergency repairs necessary to
			 restore critical services in an area affected by a major disaster.
				220.Review of
			 Federal programs and authoritiesNot later than 18 months after the date of
			 enactment of this Act, the Comptroller General of the United States shall
			 submit to Congress a report that—
				(1)identifies
			 overlapping programs or authorities among Federal agencies with
			 responsibilities under the National Disaster Recovery Framework developed under
			 section 655 of the Post-Katrina Emergency Management Reform Act of 2006, as
			 added by section 108 of this Act, which have created or which may create
			 uncertainty or disagreements about which agency, program, or funding source may
			 be used by the President to provide assistance after a major disaster,
			 including the interpretation and use of authorities under sections 312 and 402
			 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42
			 U.S.C. 5155 and 5170a) and other relevant provisions of law; and
				(2)provides
			 recommendations to reduce the potential for uncertainty or disagreements that
			 may result from the existence of overlapping programs, authorities, or funding
			 sources among Federal agencies with responsibilities under the National
			 Disaster Recovery Framework.
				IIIOther
			 provisions
			301.Contributions
			 for personnel and administrative expensesSection 613 of the Robert T. Stafford
			 Disaster Relief and Emergency Assistance Act (42 U.S.C. 5196b) is
			 amended—
				(1)by redesignating
			 subsection (h), relating to annual reports, as so redesignated by section
			 631(2) of the Post-Katrina Emergency Management Reform Act of 2006 (Public Law
			 109–295; 120 Stat. 1420), as subsection (i); and
				(2)in subsection (g), by inserting
			 children, individuals with disabilities or other special needs,
			 and after take into account the needs of.
				302.Evacuation
			 plans and exercisesSection
			 512(b)(4) of the Homeland Security Act of 2002 (6 U.S.C. 321a(b)(4)) is amended
			 by inserting schools, child care centers, before
			 hospitals,.
			303.Personnel
			 management
				(a)In
			 generalTitle V of the Homeland Security Act of 2002 (6 U.S.C.
			 311 et seq.) is amended by adding at the end the following:
					
						526.Personnel
				management
							(a)DefinitionsIn
				this section—
								(1)the term
				annuitant means an annuitant under a Government retirement
				system;
								(2)the terms
				deployed and deployment mean the performance of
				services under the response and recovery operations and programs of the Agency,
				including exercises and training for such operations and programs;
								(3)the term
				Disaster Reserve Workforce means the Disaster Reserve Workforce
				established under subsection (b);
								(4)the term
				employee has the meaning given under section 2105 of title 5,
				United States Code;
								(5)the term
				employee designated for short term deployments means an employee
				hired under section 306(b)(1) of the Robert T. Stafford Disaster Relief and
				Emergency Assistance Act (42 U.S.C. 5149(b)(1)) designated only for short-term
				deployments;
								(6)the term
				Government retirement system means a retirement system established
				by law for employees of the Government of the United States;
								(7)the term
				major project means any project for which the total costs are
				greater than $400,000;
								(8)the term
				permanent seasonal employee means an employee, including an
				employee hired under section 306(b)(1) of the Robert T. Stafford Disaster
				Relief and Emergency Assistance Act (42 U.S.C. 5149(b)(1)), working under
				seasonal employment as defined under section 340.401 of title 5 of the Code of
				Federal Regulations or any successor regulation;
								(9)the term
				reservist means an employee who is a member of the Disaster
				Reserve Workforce;
								(10)the term
				response and recovery operations and programs means response
				operations and programs and recovery operations and programs;
								(11)the term
				response operations and programs means operations and programs
				that involve taking immediate actions to save lives, protect property or the
				environment, or meet basic human needs;
								(12)the term
				recovery operations and programs means operations and programs to
				support and enable recovery, as defined in section 501 of the Homeland Security
				Act of 2002; and
								(13)the term
				term employee means an employee, including an employee hired under
				section 306(b)(1) of the Robert T. Stafford Disaster Relief and Emergency
				Assistance Act (42 U.S.C. 5149(b)(1)), who is appointed to a term of 1 or more
				years.
								(b)Disaster
				reserve workforceIn order to provide efficiency, continuity,
				quality, and accuracy in services performed under response and recovery
				operations and programs, there is within the Agency a Disaster Reserve
				Workforce, which shall be used to supplement the work of permanent full-time
				employees of the Agency on response and recovery operations and programs with
				sufficient numbers of qualified, skilled, and trained permanent full-time
				employees of the agency to adequately manage and implement response and
				recovery operations and programs, including to lead individual major projects
				under sections 404, 406, and 407 of the Robert T. Stafford Disaster Relief and
				Emergency Assistance Act (42 U.S.C. 5170c, 5172, and 5173).
							(c)Provision of
				services performed under response and recovery operations and programs
								(1)In
				generalThe Administrator shall ensure that the Disaster Reserve
				Workforce can rapidly and efficiently deploy qualified, skilled, and trained
				reservists for a sufficiently long period to provide continuity in response and
				recovery operations and programs.
								(2)Management and
				implementation
									(A)In
				generalA sufficient number of qualified permanent full-time
				employees of the Agency shall lead and manage the Disaster Reserve Workforce
				and implement response and recovery operations and programs, including leading
				individual major projects under sections 404, 406, and 407 of the Robert T.
				Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170c, 5172,
				and 5173).
									(B)ReservistsReservists
				shall include—
										(i)term
				employees;
										(ii)permanent
				seasonal employees;
										(iii)employees
				designated for short-term deployments;
										(iv)employees of the
				Department who are not employees of the Agency; and
										(v)employees of
				other Federal agencies.
										(C)Short-term
				deploymentsEmployees designated for short-term deployments shall
				generally be deployed—
										(i)when necessary to
				temporarily respond to—
											(I)imminent natural
				disasters, acts of terrorism, and other man-made disasters; or
											(II)the immediate
				aftermath of those disasters or acts;
											(ii)only for
				uncertain or temporary durations; and
										(iii)absent
				extraordinary circumstances, for less than 180 days each calendar year.
										(D)Regional
				structureReservists described under subparagraph (B)(i), (ii),
				and (iii) shall be—
										(i)assigned to
				regional cadres based on residency of the reservists; and
										(ii)to the greatest
				extent possible, deployed to the geographic area in which the reservists
				reside, unless deployment to other regions is determined necessary by the
				Administrator.
										(E)Reliance on
				certain reservistsIn supporting the work of permanent full-time
				employees, the Administrator—
										(i)shall rely to the
				greatest extent possible on term employees and permanent seasonal employees, in
				order to help ensure greater efficiency, continuity, quality, and accuracy in
				services performed under recovery operations and programs; and
										(ii)may use
				discretion to deploy the reservists most able to ensure the greatest
				efficiency, continuity, quality, and accuracy in services performed under
				response and recovery operations and programs.
										(F)Catastrophic
				incidentsIn the recovery from a catastrophic incident, the
				Administrator shall—
										(i)recognize the
				extensiveness and extended duration of the recovery from the catastrophic
				incident;
										(ii)deploy employees
				in such a manner to ensure efficiency, continuity, quality, and accuracy in
				services performed under the recovery operations and programs;
										(iii)provide
				leadership of the recovery through permanent full-time employees;
										(iv)rely
				predominately on term employees and permanent seasonal employees and employees
				hired under section 307 of the Robert T. Stafford Disaster Relief and Emergency
				Assistance Act (42 U.S.C. 5150) to support the employees described under clause
				(iii) in recovery operations and programs;
										(v)not later than 30
				days of the occurrence of the catastrophic incident, submit a report to
				Congress that includes a plan to comply with clause (i) through (iv) with
				respect to that catastrophic incident; and
										(vi)at the end of
				each 1-year period following the occurrence of the catastrophic incident, until
				the Administrator determines that recovery from the catastrophic incident is
				substantially complete, submit a report to Congress that includes—
											(I)an update of the
				plan; and
											(II)a description of
				any staffing challenges faced in the recovery.
											(G)ReportingNot
				later than 60 days after the end of each calendar year, the Administrator shall
				submit a report detailing the number of days of deployment for individuals
				described under subparagraph (B)(iii) to Congress.
									(3)Policies and
				proceduresIn order to ensure that efficient, continuous, and
				accurate services are provided under response and recovery operations and
				programs, not later than 1 year after the date of enactment of this section,
				the Administrator shall develop—
									(A)staffing policies
				and procedures for the proper implementation and management of response and
				recovery operations and programs by a sufficient numbers of permanent full-time
				senior-level officials;
									(B)deployment of
				full-time employees for a reasonably long period of time to ensure continuity
				of operations;
									(C)plans to recruit
				individuals who reside in the area affected by a major disaster when long-term
				recovery efforts are needed;
									(D)policies and
				procedures relating to sections 403, 404, 406, 407, and 502 of the Robert T.
				Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170b, 5170c,
				5172, 5173, and 5192);
									(E)consolidated
				guidance for assistance provided under sections 406 and 407 of the Robert T.
				Stafford Disaster Relief and Emergency Assistance Act to facilitate
				comprehension and administration of those sections by personnel administering
				the program;
									(F)policies and
				procedures relating to documentation requirements and control of records
				relating to projects under sections 406 and 407 of the Robert T. Stafford
				Disaster Relief and Emergency Assistance Act and personnel rotation policies to
				ensure the efficient and comprehensive transfer of work performed under those
				sections by employees;
									(G)policies and
				procedures that require the Agency to expeditiously identify eligible hazard
				mitigation measures under section 406 of the Robert T. Stafford Disaster Relief
				and Emergency Assistance Act.
									(4)Minimum
				standards and guidelines for the disaster reserve workforce
									(A)Standards and
				guidelinesNot later than 1 year after the date of enactment of
				this section, the Administrator shall develop standards and guidelines for the
				Disaster Reserve Workforce, including—
										(i)setting
				appropriate mandatory disaster training requirements, in advance of deployment
				and on a continuing basis thereafter, to ensure satisfactory knowledge by
				employees;
										(ii)establishing the
				minimum number of days an individual is required to deploy in a year during
				which there is sufficient work for members of the Disaster Reserve
				Workforce;
										(iii)providing for a
				reasonably long time period for deployment to ensure continuity in operations;
				and
										(iv)establishing
				performance requirements, including for the timely and accurate resolution of
				issues and projects.
										(B)Readiness of
				the disaster reserve workforceIn order to maintain the readiness
				of the Disaster Reserve Workforce, before being appointed to another term in
				the Disaster Reserve Workforce, a reservist described under paragraph (2)(b)
				(i), (ii), and (iii), shall—
										(i)be credentialed
				in accordance with section 510; and
										(ii)meet all minimum
				standards and guidelines established under subparagraph (A)—
											(I)for term
				employees, before being appointed to a term in the Disaster Reserve Workforce;
				and
											(II)annually for all
				other reservists.
											(C)Evaluation
				systemIn consultation with the Director of the Office of
				Personnel Management, the Administrator shall develop and implement a system to
				continuously evaluate reservists to ensure that all minimum standards and
				guidelines under this paragraph are satisfied annually by all reservists.
				Chapter 43 of title 5, United States Code, shall not apply to reservists
				covered under the system developed and implemented under this paragraph.
									(5)ContractorsNot
				later than 1 year after the date of enactment of this section, the
				Administrator, in conjunction with the Chief Human Capital Officer of the
				Agency, shall establish policies and procedures relating to—
									(A)oversight of
				contractor performance;
									(B)ensuring that the
				number of contractors is appropriate;
									(C)ensuring that
				contractors have appropriate skills, training, knowledge, and experience for
				assigned tasks, including by ensuring that the contractors meet training,
				credentialing, and performance requirements similar to the requirements for
				reservists.
									(6)Reemployed
				annuitants
									(A)In
				generalIn appointing reservists to the Disaster Reserve
				Workforce, the application of sections 8344 and 8468 of title 5, United States
				Code (relating to annuities and pay on reemployment) or any other similar
				provision of law under a Government retirement system may be waived by the
				Administrator for annuitants reemployed on deployments involving a direct
				threat to life or property or other unusual circumstances for the entirety of
				the deployment.
									(B)LimitationsThe
				authority under subparagraph (A)—
										(i)is granted to
				assist the Administrator in establishing and effectively operating the Disaster
				Reserve Workforce if no other qualified applicant is available for a reservist
				position; and
										(ii)may be exercised
				only—
											(I)with respect to
				natural disasters, acts of terrorism, or other man-made disasters, including
				catastrophic incidents; and
											(II)if the applicant
				will not accept the position without a waiver.
											(C)Not employee
				for retirement purposesAn annuitant to whom a waiver under
				subparagraph (A) is in effect shall not be considered an employee for purposes
				of any Government retirement system.
									(7)Permanent
				employment positions
									(A)In
				generalA reservist hired under section 306(b)(1) of the Robert
				T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5149(b)(1))
				may compete for permanent positions in the Agency under merit promotion
				procedures. The actual time deployed as a reservist shall be considered
				creditable service for purposes of such competition and shall be calculated,
				for purposes of section 8411 of title 5, United States Code, by dividing the
				total number of days of service as a reservist by 365 to obtain the number of
				years of service and dividing any remainder by 30 to obtain the number of
				additional months of service and excluding from the aggregate the fractional
				part of a month, if any.
									(B)ConsiderationIn
				evaluating a reservist hired under section 306(b)(1) of the Robert T. Stafford
				Disaster Relief and Emergency Assistance Act (42 U.S.C. 5149(b)(1)) for a
				potential permanent employment position, the Administrator shall consider the
				qualifications and performance of a reservist, including the ability of the
				reservist to timely, accurately, and creatively resolve issues and projects
				when deployed.
									(C)Effective date
				and applicationThis paragraph shall—
										(i)take effect on
				the date on which the Administrator implements the evaluation system under
				paragraph (4)(C); and
										(ii)apply to periods
				of service performed after that date.
										(8)No impact on
				agency personnel ceilingReservists shall not be counted against
				any personnel ceiling limitation applicable to the
				Agency.
								.
				(b)Technical and
			 conforming amendmentThe table of contents in section 1(b) of the
			 Homeland Security Act of 2002 (6 U.S.C. 101 et seq.) is amended by inserting
			 after the item relating to section 525 the following:
					
						
							Sec. 526. Personnel
				management.
						
						.
				(c)Permanent
			 seasonal employeesSection 306(b) of the Robert T. Stafford
			 Disaster Relief and Emergency Assistance Act (42 U.S.C. 5149(b)) is
			 amended—
					(1)in paragraph (1),
			 by inserting or permanent seasonal employees (as that term is defined
			 under section 526 of the Homeland Security Act of 2002) after
			 temporary personnel; and
					(2)in paragraph (3),
			 by inserting or the employment of permanent seasonal employees (as that
			 term is defined under section 526 of the Homeland Security Act of 2002)
			 after additional personnel.
					304.Authorization
			 of appropriationsThere are
			 authorized to be appropriated such sums as may be necessary to carry out this
			 Act and the amendments made by this Act.
			
